Exhibit 10.1

 

HUNTSMAN CORPORATION
STOCK INCENTIVE PLAN
(as amended and restated effective May 8, 2014)

 

SECTION  1.                                    Purpose of the Plan

 

The Huntsman Corporation Stock Incentive Plan, as amended from time to time (the
“Plan”), is intended to promote the interests of Huntsman Corporation, a
Delaware corporation (the “Company”), by encouraging Employees, Consultants and
Directors to acquire or increase their equity interest in the Company and to
provide a means whereby they may develop a sense of proprietorship and personal
involvement in the development and financial success of the Company, and to
encourage them to remain with and devote their best efforts to the business of
the Company, thereby advancing the interests of the Company and its
stockholders.  The Plan is also contemplated to enhance the ability of the
Company and its Subsidiaries to attract and retain the services of individuals
who are essential for the growth and profitability of the Company.

 

SECTION  2.                                    Definitions

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

“Award” shall mean an Option, Restricted Stock Award, Performance Award, Phantom
Share, SAR, Bonus Stock Award, Dividend Equivalent, Substitute Award, or Other
Stock-Based Award.

 

“Award Agreement” shall mean any written or electronic agreement, contract,
instrument, or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.

 

“Board” shall mean the Board of Directors of the Company.

 

“Bonus Stock” shall mean Common Stock granted as a bonus pursuant to
Section 6(f).

 

“Change of Control” shall mean: (a) with respect to an Award that is subject to
section 409A of the Code, the occurrence of any event which constitutes a change
of control under section 409A of the Code, including any regulations promulgated
pursuant thereto; and (b) with respect to any other Award, the occurrence of any
of the following events:  (i) the acquisition by any “person,” as such term is
used in sections 13(d) and 14(d) of the Exchange Act, other than the Company, a
Subsidiary of the Company or a Company employee benefit plan, of “beneficial
ownership” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities entitled to
vote generally in the election of directors; or (ii) the consummation of a
reorganization, merger, consolidation or other form of corporate transaction or
series of transactions, in each case, with respect to which Persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation or other transaction do not, immediately thereafter, own more than
20% of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s then outstanding
voting securities in substantially the same proportions

 

--------------------------------------------------------------------------------


 

as their ownership immediately prior to such event; or (iii) the sale or
disposition by the Company of all or substantially all the Company’s assets; or
(iv) a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors; or (v) the approval by the
Board or the stockholders of the Company of a complete or substantially complete
liquidation or dissolution of the Company.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations thereunder.

 

“Committee” shall mean the Board or any committee of the Board designated, from
time to time, by the Board to act as the Committee under the Plan; provided,
however, that, unless otherwise determined by the Board, the Committee shall
consist solely of two or more directors, each of whom shall be a Qualified
Member (except to the extent administration of this Plan by “outside directors”
is not then required in order to qualify for tax deductibility under section
162(m) of the Code).

 

“Consultant” shall mean any individual who is not an Employee or a Director and
who provides consulting, advisory or other similar services to the Company or a
Subsidiary.

 

“Covered Employee” shall mean an Employee who is designated by the Committee, at
the time of grant of a Performance Award, as likely to be a “covered employee”
within the meaning of section 162(m) of the Code.

 

“Director” shall mean any member of the Board who is not an Employee.

 

“Dividend Equivalent” shall mean a right, granted to an Employee, Consultant or
Director under Section 6(g), to receive cash, Common Stock, other Awards or
other property equal in value to dividends paid with respect to a specified
number of shares of Common Stock, or other periodic payments.

 

“Effective Date” shall mean, for this amendment and restatement, May 8, 2014. 
The Plan was originally adopted by the Company on February 8, 2005, and was most
recently amended and restated effective November 4, 2009.

 

“Employee” shall mean any employee of the Company or a Subsidiary.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations thereunder.

 

“Fair Market Value” shall mean, as of any applicable date, the closing sales
price for a Share on the New York Stock Exchange (or such other national
securities exchange which constitutes the principal trading market for the
Shares) for the applicable date as reported by such reporting service approved
by the Committee; provided, however, that if Shares shall not have been quoted
or traded on such applicable date, Fair Market Value shall be determined based
on the last preceding date on which they were quoted or traded, or, if deemed
appropriate by the Committee, in such other manner as it may determine to be
appropriate, in accordance with the Non-Qualified Deferred Compensation Rules. 
In the event the Common Stock is not publicly traded at the time a determination
of its Fair Market Value is required to be made hereunder, the

 

2

--------------------------------------------------------------------------------


 

determination of Fair Market Value shall be made in good faith by the Committee,
taking into account all factors the Committee deems appropriate, including
without limitation the Non-Qualified Deferred Compensation Rules.

 

“Incentive Stock Option” or “ISO” shall mean an option granted under
Section 6(a) of the Plan that is intended to qualify as an “incentive stock
option” under section 422 of the Code or any successor provision thereto.

 

“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the Effective Date, or (B) are elected, or nominated for election,
thereafter to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination, but “Incumbent
Director” shall not include an individual whose election or nomination is in
connection with (i) an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board or (ii) a plan or agreement to replace a majority of
the then Incumbent  Directors.

 

“Non-Qualified Deferred Compensation Rules” shall mean the limitations or
requirements of section 409A of the Code and the guidance and regulations
promulgated thereunder.

 

“Non-Qualified Stock Option” or “NQO” shall mean an option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.

 

“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option.

 

“Other Stock-Based Award” shall mean an Award granted under Section 6(i) of the
Plan.

 

“Participant” shall mean any Employee, Consultant or Director who was granted an
Award under the Plan that remains outstanding.

 

“Performance Award” shall mean any right granted under Section 6(c) of the Plan.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.

 

“Phantom Shares” shall mean the right to receive Shares or cash equal to the
Fair Market Value of such Shares, or any combination thereof, as determined by
the Committee, at the end of a specified deferral period (which may or may not
be coterminous with the Restricted Period of the Award), which is granted
pursuant to Section 6(d) of the Plan.

 

“Qualified Member” shall mean a member of the Committee who is a “nonemployee
director” within the meaning of Rule 16b-3(b)(3) and an “outside director”
within the meaning of Treasury regulation 1.162-27 under section 162(m) of the
Code.

 

3

--------------------------------------------------------------------------------


 

“Restricted Period” shall mean the period established by the Committee with
respect to an Award during which the Award either remains subject to forfeiture
or is not exercisable by the Participant.

 

“Restricted Stock” shall mean any Share, prior to the lapse of restrictions
thereon, granted under Section 6(b) of the Plan.

 

“Rule 16b-3” shall mean Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.

 

“SAR” shall mean a stock appreciation right granted under Section 6(e) of the
Plan that entitles the holder to receive the excess of the Fair Market Value of
a Share on the relevant date over the exercise price of such SAR, with the
excess paid in cash and/or in Shares in the discretion of the Committee, subject
to the limitation on cash payments in Section 4(d).

 

“SEC” shall mean the Securities and Exchange Commission, or any successor
thereto.

 

“Shares” or “Common Shares” or “Common Stock” shall mean the common stock of the
Company, $0.01 par value, and such other securities or property as may become
the subject of Awards under the Plan.

 

“Subsidiary” shall mean any entity (whether a corporation, partnership, joint
venture, limited liability company or other entity) in which the Company owns a
majority of the voting power of the entity directly or indirectly, and any other
entity in which the Company has an economic interest that is designated by the
Committee as a Subsidiary for purposes of the Plan, except (i) with respect to
the grant of an ISO, in which case the term Subsidiary shall mean any
“subsidiary corporation” of the Company as defined in section 424 of the Code,
or (ii) in the case of Options or SARs that are intended to comply with Treasury
regulation 1.409A-1(b)(5)(i), in which case the term Subsidiary shall mean an
entity in a chain of entities in which each entity has a “controlling interest”
in another entity in the chain, starting with the Company.

 

“Substitute Award” shall mean an Award granted pursuant to Section 6(h) of the
Plan.

 

SECTION  3.                                    Administration.

 

The Plan shall be administered by the Committee.  A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee.  Subject to the terms of the Plan and applicable law, and in addition
to other express powers and authorizations conferred on the Committee by the
Plan, the Committee shall have full power and authority to:  (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Shares to be covered by, or with
respect to which payments, rights, or other matters are to be calculated in
connection with, Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, Shares, other securities, other Awards or other
property, or canceled, forfeited, or suspended and the method or methods by
which Awards may be settled, exercised, canceled, forfeited, or suspended;
(vi) interpret and administer the Plan and

 

4

--------------------------------------------------------------------------------


 

any instrument or agreement relating to an Award made under the Plan;
(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; (viii) amend any Award under the Plan as provided in Section 7(b); and
(ix) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan.  Unless
otherwise expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive, and binding upon all Persons, including the
Company, any Subsidiary, any Participant, any holder or beneficiary of any
Award, any stockholder and any other Person.  The Committee may, subject to any
applicable law, regulatory, securities exchange or other similar restrictions,
delegate to one or more officers of the Company the authority to grant Awards to
Employees and Consultants who are not, and whose family members are not, subject
to section 16(b) of the Exchange Act (for this purpose “family members” include
the brothers or sisters (whether by whole or half blood), spouse, ancestors, or
lineal descendants of the Employee or Consultant, and any spouse of any of the
foregoing).  The Committee may impose such limitations and restrictions, in
addition to any required limitations or restrictions, as the Committee may
determine in its sole discretion.  Any Award granted pursuant to such a
delegation shall be subject to all of the provisions of the Plan concerning such
Award.

 

SECTION  4.                                    Shares Available for Awards.

 

(a)                                 Shares Available.  Subject to adjustment as
provided in Section 4(c), the number of Shares that may be issued with respect
to Awards (including pursuant to the exercise of Incentive Stock Options) under
the Plan, since its original inception, shall be 37,170,909  Shares.  To the
extent an Award has been or is settled with the delivery of Shares, such Shares
shall not be available for issuance under future Awards under the Plan.  If an
Award is surrendered, exchanged, forfeited, settled in cash or otherwise lapses,
expires, terminates or is canceled without the actual delivery of Shares,
including (i) Shares forfeited with respect to Restricted Stock, or (ii) the
number of Shares withheld or surrendered in payment of any exercise or purchase
price of an Award or taxes relating to Awards, then the Shares covered by such
Award, to the extent of such surrender, exchange, forfeiture, expiration, lapse,
termination, cancellation or payment in cash, shall again be Shares that may be
issued with respect to Awards granted under the Plan.  Notwithstanding the
foregoing provisions, if any such Shares could not again be available for Awards
to a particular Covered Employee under applicable law or regulation, such Shares
shall be available exclusively for Awards to Participants who are not subject to
such limitation.

 

(b)                                 Sources of Shares Deliverable Under Awards. 
Any Shares delivered pursuant to an Award may consist, in whole or in part, of
authorized and unissued Shares, treasury Shares or previously issued Shares
reacquired by the Company, including Shares purchased on the open market.

 

(c)                                  Anti-dilution Adjustments.  With respect to
any “equity restructuring” event (such as a stock dividend, stock split, reverse
stock split or similar event with respect to Shares) that could result in an
additional compensation expense to the Company pursuant to the provisions of the
Financial Accounting Standards Board, Accounting Standards Codification, Topic
718—

 

5

--------------------------------------------------------------------------------


 

Stock Compensation, as the same may be amended or superseded from time to time
(“ASC Topic 718”), if adjustments to Awards with respect to such event were
discretionary, the Committee shall equitably adjust the number and type of
Shares (or other securities or property) covered by each outstanding Award and
the terms and conditions, including the exercise price and performance criteria
(if any), of such Award to equitably reflect such restructuring event.  With
respect to any other similar event that would not result in an ASC Topic 718
accounting charge if the adjustment to Awards with respect to such event were
subject to discretionary action, the Committee shall have complete discretion to
adjust Awards in such manner as it deems appropriate with respect to such other
event.  In the event the Committee makes any adjustment pursuant to the
foregoing provisions of this Section 4(c), the Committee shall make a
corresponding and proportionate adjustment to the maximum number and the type of
Shares (or other securities or property) with respect to which Awards may be
granted under the Plan after such event as provided in Section 4(a) and the
individual participant annual grant limits with respect to Awards (other than
dollar-denominated Awards) as provided in Section 4(d).  Any such adjustments
pursuant to this Section 4(c) shall be evidenced by written addendums to the
Plan and Award Agreements prepared by the Company and, with respect to Options,
shall be in accordance with the Treasury regulations concerning Incentive Stock
Options.

 

(d)                                 Individual Participant Limits.  Subject to
adjustment as provided in Section 4(c), the maximum number of Share-denominated
Awards that may be granted under the Plan to any individual during any calendar
year during any part of which this Plan is in effect shall not relate to more
than 3,000,000 shares of Common Stock.  The maximum amount of dollar-denominated
Awards that may be granted to any individual during any calendar year may not
exceed $15,000,000.

 

SECTION  5.                                    Eligibility.

 

Any Employee, Consultant or Director shall be eligible to be designated a
Participant by the Committee.

 

SECTION  6.                                    Awards.

 

(a)                                 Options.  Subject to the provisions of the
Plan, the Committee shall have the authority to determine Employees, Consultants
and Directors to whom Options shall be granted, the number of Shares to be
covered by each Option, the exercise price therefor and the conditions and
limitations applicable to the exercise of the Option, including the applicable
Restricted Period and/or performance objectives, if any, and the following terms
and conditions and such additional terms and conditions, as the Committee shall
determine, that are not inconsistent with the provisions of the Plan.

 

(i)                                      Exercise Price.  The exercise price per
Share purchasable under an Option shall be determined by the Committee at the
time the Option is granted, but, except with respect to a Substitute Award,
shall not be less than the Fair Market Value per Share on the effective date of
such grant.

 

(ii)                                   Time and Method of Exercise.  The
Committee shall determine and provide in the Award Agreement the time or times
at which an Option may be exercised

 

6

--------------------------------------------------------------------------------


 

in whole or in part, and the method or methods by which, and the form or forms
(which may include, without limitation, cash, check acceptable to the Company,
Shares already-owned by the Participant, a “cashless-broker” exercise (through
procedures approved by the Company), other securities or other property, a note
(to the extent permitted by applicable law), a withholding or “netting” of
Shares from the Option if it is not an Incentive Stock Option, or any
combination thereof, having a Fair Market Value on the exercise date equal to
the relevant exercise price) in which payment of the exercise price with respect
thereto may be made or deemed to have been made.  The maximum term for an Option
shall be 10 years.

 

(iii)                                Incentive Stock Options.  An Incentive
Stock Option may be granted only to an individual who is an employee of the
Company or any parent or subsidiary corporation (as defined in section 424 of
the Code) at the time the Option is granted and must be granted within 10 years
from the date the Plan was approved by the Board or the stockholders of the
Company, whichever is earlier.  To the extent that the aggregate Fair Market
Value (determined at the time the respective Incentive Stock Option is granted)
of Common Stock with respect to which Incentive Stock Options are exercisable
for the first time by an individual during any calendar year under all incentive
stock option plans of the Company and its parent and subsidiary corporations
exceeds $100,000, or such Options fail to constitute Incentive Stock Options for
any reason, such purported Incentive Stock Options shall be treated as
Non-Qualified Stock Options.  The Committee shall determine, in accordance with
applicable provisions of the Code, Treasury regulations and other administrative
pronouncements, which of a Participant’s purported Incentive Stock Options do
not constitute Incentive Stock Options and shall notify the Participant of such
determination as soon as reasonably practicable after such determination.  No
Incentive Stock Option shall be granted to an individual if, at the time the
Option is granted, such individual owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or of its
parent or subsidiary corporation, within the meaning of section 422(b)(6) of the
Code, unless (i) at the time such Option is granted the option price is at least
110% of the Fair Market Value of the Common Stock subject to the Option and
(ii) such Option by its terms is not exercisable after the expiration of five
years from the date of grant.  An Incentive Stock Option shall not be
transferable otherwise than by will or the laws of descent and distribution, and
shall be exercisable during the Participant’s lifetime only by such Participant
or the Participant’s guardian or legal representative.  The terms of any
Incentive Stock Option granted under the Plan shall comply and be interpreted
consistently in all respects with the provisions of section 422 of the Code, or
any successor provision, and any regulations promulgated thereunder.

 

(iv)                               Forfeiture.  Unless otherwise specified in
the applicable Award Agreement, upon a Participant’s termination of service with
the Company and its Subsidiaries, whether voluntary or involuntary (and
including without limitation termination on account of death, disability, or
retirement), all such Participant’s Options as to which the Restricted Period
has not elapsed as of the date of termination shall be forfeited, and all such
Participant’s Options as to which the Restricted Period has elapsed as of the
date of termination shall remain exercisable for the period of time set forth in
the Award Agreement, after which time any such Options which remain unexercised

 

7

--------------------------------------------------------------------------------


 

shall be forfeited.  However, the Committee may, when it finds that a waiver
would be in the best interests of the Company, waive in whole or in part any or
all remaining restrictions with respect to a Participant’s Options.

 

(b)                                 Restricted Stock.  The Committee shall have
the authority to grant Awards of Restricted Stock to Employees, Consultants and
Directors upon such terms and conditions as the Committee may determine.

 

(i)                                     Terms and Conditions.  Each Restricted
Stock Award shall be subject to the fulfillment during the Restricted Period of
such conditions, including performance objectives, if any, as the Committee may
specify at the date of grant, which conditions may lapse separately or in
combination at such times, under such circumstances, in such installments or
otherwise, as the Committee may determine.  During the Restricted Period, the
Participant shall have such rights of ownership in or with respect to the
Restricted Stock as set forth in the Award Agreement, subject to
Section 6(b)(ii) below concerning dividends.

 

(ii)                                   Dividends.  Unless otherwise specified in
the applicable Award Agreement, dividends and distributions made with respect to
a share of Restricted Stock shall be held by the Company in a bookkeeping
account for the Participant (credited either as cash (without interest) or as
Phantom Shares), which account shall be subject to the same vesting and
forfeiture restrictions as the share of Restricted Stock with respect to which
such dividends and distributions are made.

 

(iii)                                Registration.  Any Restricted Stock may be
evidenced in such manner as the Committee shall deem appropriate, including,
without limitation, book-entry registration or issuance of a stock certificate
or certificates.  In the event any stock certificate is issued in respect of
Restricted Stock granted under the Plan, such certificate shall be registered in
the name of the Participant and shall bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock.

 

(iv)                               Forfeiture.  Unless otherwise specified in
the applicable Award Agreement with respect to a Permitted Waiver Event, upon a
Participant’s termination of service with the Company and its Subsidiaries
during an applicable Restricted Period, all Restricted Stock subject to such
Restricted Period shall be forfeited by the Participant and re-acquired by the
Company.  Notwithstanding the foregoing, the Committee may, when it finds that a
waiver would be in the best interests of the Company, waive in whole or in part
any or all remaining forfeiture and other restrictions with respect to such
Participant’s Restricted Stock if such termination of service is (x) due to the
Participant’s death, disability, or retirement, or (y) an involuntary
termination by the Company or Subsidiary other than for “cause,” or a
termination by the Participant for a “good reason,” as such terms are defined in
the Award Agreement or an employment or severance agreement with (or a plan of)
the Company or a Subsidiary, (the foregoing collectively being a “Permitted
Waiver Event”); provided, however, if the Award is to a Covered Employee and
intended to qualify as “performance-based compensation” under section 162(m) of
the Code, such waiver may be only upon a termination due to death or

 

8

--------------------------------------------------------------------------------


 

disability or a Change of Control of the Company or other event permitted under
section 162(m) of the Code.

 

(v)                                  Transfer Restrictions.  During the
Restricted Period, Restricted Stock will be subject to such limitations on
transfer as necessary to comply with section 83 of the Code.

 

(c)                                  Performance Awards.  The Committee shall
have the authority to determine the Employees, Consultants and Directors who
shall receive a Performance Award, pursuant to which the right of such
individual to receive a grant, or to exercise or receive settlement, of any
Award available under this Plan, and the timing thereof, may be subject to
performance objectives as specified by the Committee.  In addition, a
Performance Award may be denominated as a cash amount at the time of grant and
confer on the Participant the right to receive payment upon the achievement of
such performance objectives during such Restricted Periods as the Committee
shall establish with respect to the Award.

 

(i)                                      Terms and Conditions.  Subject to the
terms of the Plan and any applicable Award Agreement, the Committee shall
determine the performance objectives to be achieved during the applicable
Restricted Period, the length of the Restricted Period, the number of Shares or
the amount of cash subject to any Performance Award and the amount of any
payment to be made upon achievement of the performance objectives applicable to
any Performance Award.

 

(ii)                                   Performance Awards to Covered Employees. 
If the Committee determines that a Performance Award to be granted to an
Employee who is designated by the Committee as likely to be a Covered Employee
should qualify as “performance-based compensation” for purposes of section
162(m) of the Code, the performance objectives for such Performance Award shall
consist of one or more performance criteria set forth in Section 6(j)(viii) of
this Plan. Performance objectives applicable to such a Performance Award shall
be objective and shall otherwise meet the requirements of section 162(m) of the
Code, including the requirement that the level or levels of performance targeted
by the Committee resulting in the achievement of performance objectives be
“substantially uncertain” at the time the Committee actually establishes the
performance objectives.  Performance objectives shall be established not later
than 90 days after the beginning of any Restricted Period applicable to such
Performance Awards, or at such other date as may be required or permitted for
“performance-based compensation” under section 162(m) of the Code.  The
Committee may establish a Performance Award pool, which shall be an unfunded
pool based upon the achievement of performance objectives related to one or more
of the performance criteria set forth in Section 6(j)(viii) hereof, for purposes
of measuring the performance of the Company in connection with such Performance
Awards.  All determinations by the Committee with respect to Awards that are
intended to constitute “performance-based compensation” within the meaning of
section 162(m) of the Code shall be made in writing.  The Committee may not
delegate any responsibility relating to such Performance Awards.

 

(iii)                                Payment of Performance Awards.  Performance
Awards are earned as of the date the Committee determines the applicable
performance objectives have been

 

9

--------------------------------------------------------------------------------


 

satisfied.  Performance Awards may be paid (in cash and/or in Shares, in the
sole discretion of the Committee) in a lump sum or in installments promptly as
of or following the date the Committee determines the applicable performance
objectives have been satisfied, in accordance with procedures established by the
Committee with respect to such Award.  The Committee may exercise its discretion
to reduce or increase the amounts payable under any Performance Awards, except
with respect to Performance Awards to Covered Employees that are intended to
qualify as “performance-based compensation” under section 162(m) of the Code, in
which case, the Committee may, in its discretion, reduce the amount of
settlement otherwise to be made in connection with such Performance Awards but
may not exercise discretion to increase any such amount.

 

(iv)                               Forfeiture.  Unless otherwise specified in
the applicable Award Agreement with respect to a Permitted Waiver Event, upon a
Participant’s termination of service with the Company and its Subsidiaries
during the applicable Restricted Period, whether voluntary or involuntary (and
including without limitation termination on account of death, disability, or
retirement), all Performance Awards shall be forfeited by the Participant. 
However, the Committee may, when it finds that a waiver upon a Permitted Waiver
Event would be in the best interests of the Company, waive in whole or in part
any or all remaining restrictions with respect to such Participant’s Performance
Award; provided, however, if the Award to a Covered Employee is intended to
qualify as “performance-based compensation” under section 162(m) of the Code,
such waiver may be only upon a termination due to death or disability or a
Change of Control of the Company or other event permitted under section
162(m) of the Code.

 

(d)                                 Phantom Shares.  The Committee shall have
the authority to grant Awards of Phantom Shares to Employees, Consultants and
Directors upon such terms and conditions as the Committee may determine.

 

(i)                                      Terms and Conditions.  Each Phantom
Share Award shall constitute an agreement by the Company to issue or transfer a
specified number of Shares or pay an amount of cash equal to the Fair Market
Value of a specified number of Shares, or a combination thereof, to the
Participant in the future, subject to the fulfillment during the Restricted
Period of such conditions, including performance objectives, if any, as the
Committee may specify at the date of grant.  The Participant shall not have any
rights of ownership in or with respect to the Phantom Shares. Phantom Shares
shall be earned upon the lapse of the Restricted Period and shall be settled
upon expiration of a specified deferral period (which may or may not be
coterminous with the Restricted Period).  The Committee shall cause the
corresponding number of Shares to be issued or transferred, or shall cause the
corresponding amount to be paid promptly thereafter.

 

(ii)                                   Dividend Equivalents.  Unless otherwise
specified in the applicable Award Agreement, with respect to a Phantom Share,
the economic equivalent of all dividends and other distributions paid on a Share
during the Restricted Period shall be credited by the Company in a cash
bookkeeping account (without interest) or in additional Phantom Shares, which
account shall be subject to the same vesting and forfeiture restrictions as the
related Phantom Share.

 

10

--------------------------------------------------------------------------------


 

(iii)                                Forfeiture.  Unless otherwise provided in
an applicable Award Agreement with respect to a Permitted Waiver Event, upon a
Participant’s termination of service with the Company and its Subsidiaries
during the applicable Restricted Period, all Phantom Shares subject to such
Restricted Period shall be forfeited by the Participant.  Notwithstanding the
foregoing, the Committee may, when it finds that a waiver upon a Permitted
Waiver Event would be in the best interests of the Company, waive in whole or in
part any or all remaining forfeiture and other restrictions with respect to such
Participant’s Phantom Shares; provided, however, if the Award to a Covered
Employee is intended to qualify as “performance-based compensation” under
section 162(m) of the Code, such waiver may be only upon a termination due to
death or disability or a Change of Control of the Company or such other event
permitted by section 162(m) of the Code.

 

(e)                                  SARs.  The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom SARs
shall be granted, the number of SARs to be granted, the exercise price and the
conditions and limitations applicable to the exercise of the SAR, including the
applicable Restricted Period and/or performance objectives, if any, and the
following terms and conditions and such additional terms and conditions, as the
Committee shall determine, that are not inconsistent with the provisions of the
Plan.  SARs may be granted in tandem with or separately from an Option.

 

(i)                                      Exercise Price.  The exercise price per
SAR shall be determined by the Committee at the time the SAR is granted, but,
except with respect to a Substitute Award, shall not be less than the Fair
Market Value per Share on the effective date of such grant.

 

(ii)                                   Time of Exercise.  The Committee shall
determine and provide in the Award Agreement the time or times at which an SAR
may be exercised in whole or in part.  The maximum term for an SAR shall be 10
years.

 

(iii)                                Method of Payment.  Unless provided in the
Award Agreement, the Committee shall determine, in its discretion, whether the
SAR shall be paid in cash, shares of Common Stock or a combination thereof.

 

(iv)                               Forfeiture.  Unless otherwise provided in an
applicable Award Agreement with respect to a Permitted Waiver Event, upon a
Participant’s termination of service with the Company and its Subsidiaries,
whether voluntary or involuntary (and including without limitation termination
on account of death, disability, or retirement), all such Participant’s SARs as
to which the Restricted Period has not elapsed as of the date of termination
shall be forfeited, and all such Participant’s SARs as to which the Restricted
Period has elapsed as of the date of termination shall remain exercisable for
the period of time set forth in the Award Agreement, after which time any such
SARs which remain unexercised shall be forfeited.  However, the Committee may,
when it finds that a waiver would be in the best interests of the Company, waive
in whole or in part any or all remaining restrictions with respect to a
Participant’s SARs.

 

(f)                                   Bonus Stock.  The Committee is authorized
to grant Common Stock as a bonus, or to grant Common Stock or other Awards in
lieu of obligations to pay cash or deliver other

 

11

--------------------------------------------------------------------------------


 

property under this Plan or under other plans or compensatory arrangements, 
provided that, in the case of Participants subject to section 16 of the Exchange
Act, the amount of such grants remains within the discretion of the Committee to
the extent necessary to ensure that acquisitions of Bonus Stock or other Awards
are exempt from liability under section 16(b) of the Exchange Act.  Bonus Stock
or other Awards granted hereunder shall be subject to such other terms as shall
be determined by the Committee.  In the case of any grant of Common Stock to an
officer of the Company or any of its Subsidiaries in lieu of salary or other
cash compensation, the number of shares granted in place of such compensation
shall be reasonable, as determined by the Committee.

 

(g)                                  Dividend Equivalents.  The Committee is
authorized to grant Dividend Equivalents to an Employee, Consultant or Director,
entitling the Participant to receive cash, Common Stock, other Awards, or other
property equal in value to dividends paid with respect to a specified number of
shares of Common Stock, or other periodic payments.  Dividend Equivalents may be
awarded on a free-standing basis or in connection with another Award.  The
Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or shall be deemed to have been reinvested in additional Common
Stock, Awards, or other investment vehicles, and subject to such restrictions on
transferability and risks of forfeiture, as the Committee may specify.

 

(h)                                 Substitute Awards.  Awards may be granted
under the Plan in substitution of similar awards held by individuals who become
Employees, Consultants or Directors as a result of a merger, consolidation or
acquisition by the Company or a Subsidiary of another entity or the assets of
another entity.  Such Substitute Awards, if an Option or SAR, may have an
exercise price less than the Fair Market Value of a Share on the date of such
substitution, to the extent necessary to preserve the value of the award, and
will become exercisable upon the lapse of the Restricted Period.  Such
Substitute Awards, if Restricted Stock or Phantom Shares, shall be earned by the
Participant, and promptly issued, transferred, or paid, upon the lapse of the
Restricted Period or other specified deferral period.

 

(i)                                     Other Stock-Based Award.  The Committee
may also grant to Employees, Consultants or Directors an Other Stock-Based
Award, which shall consist of a right which is an Award denominated or payable
in, valued in whole or in part by reference to, or otherwise based on or related
to, Shares as is deemed by the Committee to be consistent with the purposes of
the Plan, which may include convertible or exchangeable debt securities, other
rights convertible or exchangeable into Common Stock, purchase rights for Common
Stock, Awards with value and payment contingent upon performance of the Company
or any other factors designated by the Committee, and Awards valued by reference
to the book value of Common Stock or the value of securities of or the
performance of specified Subsidiaries of the Company.  Subject to the terms of
the Plan, the Committee shall determine the terms and conditions, including any
vesting terms and/or performance objectives, of any such Other Stock-Based
Award.  Cash awards, as an element of or supplemental to any other Award under
this Plan, may also be granted pursuant to this Section 6(i).

 

12

--------------------------------------------------------------------------------


 

(j)                                    General.

 

(i)                                      Award Agreements.  An Award Agreement
may be delivered to each Participant to whom an Award is granted.  The terms of
the Award Agreement shall be as determined by the Committee, so long as they are
consistent with the Plan.

 

(ii)                                   Awards May Be Granted Separately or
Together.  Subject to Section 7(a), Awards may, in the discretion of the
Committee, be granted either alone or in addition to, or in tandem with, or in
substitution or exchange for, any other Award granted under the Plan or any
award granted under any other plan of the Company or any Subsidiary.  Such
additional, tandem and substitute or exchanged Awards may be granted at any
time.  If an Award is granted in substitution or exchange for another Award, the
Committee shall require the surrender of such other Award in consideration for
the grant of the new Award.

 

(iii)                                Limits on Transfer of Awards.

 

(A)                                  Except as provided in paragraph (C) below,
each Award, and each right under any Award, shall be exercisable only by the
Participant during the Participant’s lifetime, or if permissible under
applicable law, by the Participant’s guardian or legal representative as
determined by the Committee.

 

(B)                                  Except as provided in paragraph (C) below
or in a qualified domestic relations order, no Award and no right under any such
Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant in any manner (whether for value or
other consideration) other than by will or by the laws of descent and
distribution, and any such purported prohibited assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Subsidiary.

 

(C)                                  To the extent specifically approved in
writing by the Committee, an Award (other than an Incentive Stock Option) may be
transferred to immediate family members or related family trusts, limited
partnerships or similar family entities on such terms and conditions as the
Committee may establish or approve.

 

(iv)                               Terms of Awards.  The term of each Award
shall be for such period as may be determined by the Committee, provided the
term of an Option and SAR shall be limited as provided in Sections 6(a)(ii) and
(iii) and Section 6(e)(ii), respectively.

 

(v)                                  Share Certificates.  All certificates for
Shares or other securities of the Company or any Subsidiary delivered under the
Plan pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the SEC, any stock
exchange upon which such Shares or other securities are then listed, and any
applicable federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

 

13

--------------------------------------------------------------------------------


 

(vi)                               Consideration for Grants.  Awards may be
granted for no cash consideration or for such consideration as the Committee
determines, including, without limitation, such minimal cash consideration as
may be required by applicable law.

 

(vii)                            Delivery of Shares or other Securities and
Payment by Participant of Consideration.  No Shares or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award Agreement (including,
without limitation, any exercise price or tax withholding) is received by the
Company.  Such payment may be made by such method or methods and in such form or
forms as the Committee shall determine, including, without limitation, cash,
Shares, other securities, other Awards or other property, withholding of Shares,
cashless exercise with simultaneous sale, or any combination thereof, provided
that the combined value, as determined by the Committee, of all cash and cash
equivalents and the Fair Market Value of any such Shares or other property so
tendered to the Company, as of the date of such tender, is at least equal to the
full amount required to be paid pursuant to the Plan or the applicable Award
Agreement to the Company.

 

(viii)                         Performance Criteria.  The Committee shall
establish performance goals applicable to those Awards that are intended by the
Committee to qualify as “performance-based compensation” as described in section
162(m)(4)(C) of the Code, where such goals are required in order to so comply. 
Such performance goals shall be established based upon one or more of the
following performance criteria: (A) earnings per share; (B) revenues; (C) cash
flow; (D) cash flow returns; (E) free cash flow; (F) operating cash flow;
(G) net cash flow; (H) working capital; (I) return on net assets; (J) return on
assets; (K) return on investment; (L) return on capital; (M) return on equity;
(N) economic value added; (O) gross margin; (P) contribution margin;
(Q) operating margin; (R) net income; (S) pretax earnings; (T) pretax earnings
before interest, depreciation and amortization (“EBITDA”); (U) pretax earnings
after interest expense and before incentives, service fees, and extraordinary or
special items; (V) operating income; (W) total stockholder return; (X) Share
price; (Y) book value; (Z) enterprise value; (AA) debt reduction; (BB) costs or
expenses; (CC) objective safety measures (including recordable incident rates
and lost time incident rates); (DD) objective environmental measures (including
gas releases); (EE) sales; (FF) market share; (GG) objective productivity
measures; (HH) revenue or earnings per employee; (II) objective measures related
to implementation or completion of significant projects or processes; (JJ)
significant and objective strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration, geographic business
expansion, customer satisfaction, employee satisfaction, human resources
management, supervision of litigation, information technology, and goals
relating to acquisitions, divestitures, joint ventures and similar transactions,
and budget comparisons; and (KK) significant and objective individual criteria,
including any of the foregoing performance goals, the implementation of policies
and plans, the negotiation of transactions, the development of long-term
business goals, formation of joint ventures, research or development
collaborations, and the completion of other corporation transactions.  Such
goals (other than stock price and earnings per share) may be expressed in terms
of the Company, a Subsidiary, department, division, business unit, or product,
as determined by

 

14

--------------------------------------------------------------------------------


 

the Committee, and may be absolute, relative to one or more other companies, or
relative to one or more indexes.  A performance goal need not be based upon an
increase or positive result under a business criterion and may, for example, be
based upon limiting economic losses or maintaining the status quo.  Which factor
or factors to be used with respect to any grant, and the weight to be accorded
thereto if more than one factor is used, shall be determined by the Committee,
in its sole discretion, at the time of grant.  To the extent consistent with
section 162(m) of the Code with respect to Awards intended to constitute
“performance-based compensation,” the Committee (A) shall appropriately adjust
any evaluation of performance under a performance goal to eliminate the effects
of charges for restructurings, discontinued operations, extraordinary items and
all items of gain, loss or expense determined to be extraordinary or unusual in
nature or related to the disposal of a segment of a business or related to a
change in accounting principle, all as determined in accordance with applicable
accounting provisions, as well as the cumulative effect of accounting changes,
in each case as determined in accordance with generally accepted accounting
principles or identified in the Company’s financial statements or notes to the
financial statements; and (B) may appropriately adjust any evaluation of
performance under a performance goal to exclude any of the following that occurs
during the applicable performance period: (1) asset write-downs, (2) litigation,
claims, judgments or settlements, (3) the effect of changes in tax law or other
such laws or provisions affecting reported results, (4) accruals for
reorganization and restructuring programs, or (5) accruals of any amounts for
payment under this Plan or any other compensation arrangement maintained by the
Company.

 

(ix)                               Unusual Transactions or Events.  In the event
of any distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, reorganization, merger, spin-off,
combination, repurchase, or exchange of Shares or other securities of the
Company, or other corporate transaction or event or any unusual or nonrecurring
transactions or events (including without limitation a Change of Control)
affecting the Company, any affiliate of the Company, or the financial statements
of the Company or any affiliate, or of changes in applicable laws, regulations
or accounting principles, and whenever the Committee determines that action is
appropriate in order to prevent the dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to any Award under the Plan, to facilitate such transactions or events or to
give effect to such changes in laws, regulations or principles, the Committee,
in its sole discretion and on such terms and conditions as it deems appropriate,
may take any one or more of the following actions (unless the discretion to take
such action would cause an Award to a Covered Employee to not qualify as
“performance-based compensation” under section 162(m) of the Code if intended to
so qualify):

 

(A)                                  To provide for either (i) the termination
of any such Award in exchange for an amount of cash, if any, equal to the amount
that would have been attained upon the exercise of such Award or realization of
the Participant’s rights (and, for the avoidance of doubt, if as of the date of
the occurrence of such transaction or event the Committee determines in good
faith that no amount would have been attained upon the exercise of such Award or
realization of the Participant’s rights, then such Award may be terminated by
the Company without

 

15

--------------------------------------------------------------------------------


 

payment) or (ii) the replacement of such Award with other rights or property of
substantially equivalent value selected by the Committee in its sole discretion;

 

(B)                                  To provide that such Award be assumed by
the successor or survivor corporation, or a parent or subsidiary thereof, or
shall be substituted for by similar options, rights or awards covering the stock
of the successor or survivor corporation, or a parent or subsidiary thereof,
with appropriate adjustments as to the number and kind of shares and prices;

 

(C)                                  To make adjustments in the number and type
of shares of Common Stock (or other securities or property) subject to
outstanding Awards, and in the number and kind of outstanding Awards and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding Awards and Awards which may be granted in the
future, provided that, with respect to outstanding Awards such adjustments shall
result in substantially equivalent value to the affected Participants; and

 

(D)                                  To provide that such Award shall be
exercisable (within such period of time as the Committee may specify, for
example, but not by way of limitation, in connection with a Change of Control,
the Committee may specify that unexercised, vested Options or SARs terminate
upon consummation of the Change of Control), or payable or fully vested with
respect to all Shares covered thereby, notwithstanding anything to the contrary
in the Plan or the applicable Award Agreement.

 

Notwithstanding the foregoing, with respect to an above event that is an “equity
restructuring” event that would be subject to a compensation expense pursuant
ASC Topic 718, the provisions in Section 4(c) shall control to the extent they
are in conflict with the discretionary provisions of this Section 6(j)(ix).

 

SECTION  7.                                    Amendment and Termination.

 

Except to the extent prohibited by applicable law:

 

(a)                                 Amendments to the Plan.  The Board or the
Committee may amend, alter, suspend, discontinue, or terminate the Plan without
the consent of any stockholder, Participant, other holder or beneficiary of an
Award, or other Person (but stockholder approval will be required to the extent
required by applicable law or listing requirements); provided, however,
notwithstanding any other provision of the Plan or any Award Agreement, without
the approval of the stockholders of the Company no such amendment, alteration,
suspension, discontinuation, or termination shall be made that would
(i) increase the total number of Shares that may be issued under Awards
(including ISOs) granted under the Plan, except as provided in Sections 4(c) and
6(j)(ix) of the Plan, (ii) increase the class of individuals eligible to receive
Awards under the Plan or (iii) materially increase the benefits available under
the Plan.  In addition, except in connection with a corporate transaction
involving the Company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares) and

 

16

--------------------------------------------------------------------------------


 

except as provided in Section 6(j)(ix) of this Plan, the terms of outstanding
Awards may not be amended to reduce the exercise price of outstanding Options or
SARs or cancel outstanding Options or SARs in exchange for cash, other Awards or
Options or SARs with an exercise price that is less than the exercise price of
the original Options or SARs without stockholder approval.  Notwithstanding the
foregoing, without the consent of an affected Participant, no Board or Committee
action pursuant to this Section 7(a) may materially or adversely affect the
rights of such Participant under any previously granted and outstanding Award.

 

(b)                                  Amendments to Awards.  Subject to
Section 7(a) above and any express restrictions in the Plan concerning the
acceleration of the vesting of Awards, the Committee may accelerate or waive any
conditions or rights under, amend any terms of, or alter any Award theretofore
granted, provided that, subject to Section 7(c) below, no change in any Award
shall materially adversely affect the rights of a Participant under the Award
without the consent of such Participant.  Notwithstanding the foregoing, and
subject to Section 7(c) below, (i) with respect to any Award to a Covered
Employee that is intended to qualify as “performance-based compensation” under
section 162(m) of the Code, no adjustment shall be authorized to the extent such
adjustment would cause the Award to fail to so qualify, and (ii) no acceleration
of the terms of payment of any Award that provides for a deferral of
compensation under the Non-Qualified Deferred Compensation Rules shall be
authorized if such acceleration would subject a Participant to additional taxes
under the Non-Qualified Deferred Compensation Rules.

 

(c)                                   Amendments to Preserve or Achieve Tax
Treatment and Comply with Law.  Notwithstanding Section 7(b) above, the Board or
the Committee may amend or alter any terms of any outstanding Award as it deems
advisable in order to preserve or achieve its intended tax treatment or to
comply with applicable law, provided that such amendments or alterations shall
result in substantially equivalent value to the affected Participants.

 

(d)                                  Substantially Equivalent Value.  With
respect to amendments, alterations, or adjustments of any Award, “substantially
equivalent value” may be determined without consideration of any tax
consequences of the amendment, alteration, or adjustment.

 

SECTION  8.                                    General Provisions.

 

(a)                                 No Rights to Awards.  No Participant or
other Person shall have any claim to be granted any Award, there is no
obligation for uniformity of treatment of Participants, or holders or
beneficiaries of Awards and the terms and conditions of Awards need not be the
same with respect to each recipient.

 

(b)                                 Tax Withholding.  The Company or any
Subsidiary is authorized to withhold from any Award, from any payment due or
transfer made under any Award (including from a distribution of Stock) or from
any compensation or other amount owing to a Participant the amount (in cash,
Shares, or other property) of any applicable taxes required to be withheld by
the Company or Subsidiary in respect of the Award, its exercise, the lapse of
restrictions thereon, or any payment or transfer under the Award and to take
such other action as may be necessary in the opinion of the Company or
Subsidiary to satisfy all of its obligations for the payment of such taxes.  In
addition, the Committee may provide, in an Award Agreement, that the Participant
may direct the Company to satisfy such Participant’s tax withholding obligations
through the

 

17

--------------------------------------------------------------------------------


 

withholding of Shares otherwise to be acquired upon the exercise or payment of
such Award; provided, that, in such case, the number of Shares that shall be so
withheld shall be limited to the number of Shares having an aggregate Fair
Market Value on the date of withholding equal to the aggregate amount of such
tax withholding obligations determined based on the applicable minimum statutory
tax withholding requirements.

 

(c)                                  No Right to Employment or Retention.  The
grant of an Award shall not be construed as giving a Participant the right to be
retained in the employ of the Company or any Subsidiary or under any other
service contract with the Company or any Subsidiary, or to remain on the Board. 
Further, the Company or a Subsidiary may at any time dismiss a Participant from
employment or terminate any contractual agreement or relationship with any
Consultant, free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan, in any Award Agreement or any other
agreement or contract between the Company or a Subsidiary and the affected
Participant.  If a Participant’s employer ceases to be a Subsidiary, such
Participant’s Award or Awards shall continue in full force and effect as if the
Participant’s employer were still a Subsidiary, unless and until the Committee,
within its discretion, adjusts the Participant’s Award or Awards in any of the
manners described in Section 6(j)(ix)(A) through (D).

 

(d)                                 Governing Law.  The validity, construction,
and effect of the Plan and any rules and regulations relating to the Plan shall
be determined in accordance with the laws of the State of Delaware and
applicable federal law.

 

(e)                                  Severability.  If any provision of the Plan
or any Award is or becomes or is deemed to be invalid, illegal, or unenforceable
in any jurisdiction or as to any Person or Award, or would disqualify the Plan
or any Award under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, Person or Award and the
remainder of the Plan and any such Award shall remain in full force and effect. 
If such amendment or striking of such provision adversely affects the value of
the Award, the Committee shall cause appropriate action to be taken to provide
the affected Participant with substantially equivalent value to the Award in
question.

 

(f)                                   Other Laws.  The Committee may refuse to
issue or transfer any Shares or other consideration under an Award, permit the
exercise of an Award and/or the satisfaction of its tax withholding obligation
in the manner elected by the Participant, holder or beneficiary if, acting in
its sole discretion, it determines that the issuance or transfer of such Shares
or such other consideration, the manner of exercise or satisfaction of the tax
withholding obligation might violate any applicable law or regulation, including
without limitation, the Sarbanes-Oxley Act, or entitle the Company to recover
the same under section 16(b) of the Exchange Act, and any payment tendered to
the Company by a Participant, other holder or beneficiary in connection with the
exercise of such Award shall be promptly refunded or refused, as the case may
be, to the relevant Participant, holder or beneficiary.  It is the intent of the
Company that the grant of any Awards to or other transaction by a Participant
who is subject to section 16 of the Exchange Act shall be exempt from such
section pursuant to an applicable exemption (except for transactions
acknowledged in writing to be non-exempt by such Participant) and, if any
provision of this Plan

 

18

--------------------------------------------------------------------------------


 

or any Award Agreement does not comply with the requirements of Rule 16b-3 as
then applicable to any such transaction, such provision shall be construed or
deemed amended to the extent necessary to conform to the applicable requirements
of Rule 16b-3 so that such Participant shall avoid liability under section
16(b) of the Exchange Act.

 

(g)                                  No Trust or Fund Created.  Neither the Plan
nor any Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Company or any Subsidiary and a
Participant or any other Person.  To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary pursuant to an Award,
such right shall be no greater than the right of any general unsecured creditor
of the Company or any Subsidiary. This Plan shall not constitute an “employee
benefit plan” for purposes of section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended.

 

(h)                                 Section 409A.  With respect to any Award
that is subject to section 409A of the Code, notwithstanding anything in the
Plan or the Award Agreement to the contrary such Award shall be construed as
necessary to comply with section 409A of the Code, including, but not limited
to, (i) compensation under such Award may not be distributed earlier than as
permitted in section 409A(2) of the Code, (2) the time or schedule of payment of
such Award may not be accelerated except as provided in the Treasury regulations
under section 409A, and (3) no compensation under such Award may be deferred at
the Participant’s election or by the Company except as permitted by Code section
409A.

 

(i)                                     No Fractional Shares.  No fractional
Shares shall be issued or delivered pursuant to the Plan or any Award, and the
Committee shall determine whether cash, other securities, or other property
shall be paid or transferred in lieu of any fractional Shares or whether such
fractional Shares or any rights thereto shall be cancelled, terminated, or
otherwise eliminated.

 

(j)                                    Headings.  Headings are given to the
Section and subsections of the Plan solely as a convenience to facilitate
reference.  Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of the Plan or any provision thereof.

 

(k)                                 Undertakings of Certain Subsidiaries.  The
Subsidiaries who otherwise agree to the terms of the Plan shall, upon request of
the Company, fund the cash portion of any Award for a Participant who is an
Employee or Consultant of such Subsidiary.

 

(l)                                     Clawback.  This Plan is subject to any
written clawback policies the Company, with the approval of the Board, may
adopt.  Any such policy may subject a Participant’s rights and benefits under
this Plan to reduction, cancellation, forfeiture or recoupment if certain
specified events or wrongful conduct occur, including but not limited to an
accounting restatement due to the Company’s material noncompliance with
financial reporting regulations or other events or wrongful conduct specified in
any such clawback policy, adopted to conform to the Dodd-Frank Wall Street
Reform and Consumer Protection Act and rules promulgated thereunder by the SEC,
and that the Company determines should apply to this Plan.

 

SECTION  9.                                    Effective Date of Plan.

 

This amendment and restatement of the Plan shall become effective as of the
Effective Date, subject to approval by the stockholders of the Company.

 

19

--------------------------------------------------------------------------------


 

SECTION  10.                             Term of the Plan.

 

No Award shall be granted under this amendment and restatement of the Plan prior
to the date this amendment and restatement of the Plan is approved by the
stockholders of the Company.  If so approved, the Plan shall continue until the
earliest of (i) May 8, 2024, (ii) the date the Board terminates the Plan, and
(iii) the date Shares are no longer available for Awards under the Plan. 
However, unless otherwise expressly provided in the Plan or in an applicable
Award Agreement, any Award granted prior to such termination, and the authority
of the Committee to amend, alter, adjust, suspend, discontinue, or terminate any
such Award or to waive any conditions or rights under such Award, shall extend
beyond such termination date.  Until this amendment and restatement becomes
effective (or, if this amendment and restatement is not approved by the
stockholders), the Plan shall continue as in effect prior to this proposed
amendment and restatement.  Nothing herein shall affect the terms of any Award
granted prior to the Effective Date of this amendment and restatement of the
Plan.

 

20

--------------------------------------------------------------------------------